Title: From George Washington to Peter Muhlenberg, 22 July 1782
From: Washington, George
To: Muhlenberg, Peter


                  
                     Sir
                     Phila. 22d July 1782
                  
                  Having written to you by a private Conveyance just before the Arrival of yours by this post, I have only to acknowlege the Receipt of your Favor of the 9th instant—& to approve your Conduct respecting the Execution of the Deserter mentioned—The Benefit resulting from a promptitude of Execution & the Necessity of Example, in this Case, serve to plead your Justification—I am Sir &ca.
                  
               